Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 3-5, 11 and 14-15 are amended. Claims 8, 10 and 12 are cancelled. Claims 1-7, 11 and 13-15 are pending.

Response to Arguments
Applicant’s arguments, filed on 6/21/2022, with regards to claims 1, 14 and 15 have been fully considered but they are not persuasive. The applicant asserts that the combination of Wirth and Van Phan does not teach or suggest: “transmitting, to a second UE, i)the signalling message on a sidelink carrier of the first RAT, and ii) the duplicated signalling message and information informing the PDCP of the first RAT for a delivery of the duplicated signalling message on a sidelink carrier of the second RAT”.  Examiner respectfully disagrees.

The combination of Wirth and Van Phan, specifically Wirth teaches using two different carriers; a carrier at a high frequency band may be added to an existing carrier at a lower frequency band, wherein the high frequency band carrier may operate in accordance with a first radio access technology, such as 5G/NR, and the carrier at the lower frequency band operates in accordance with LTE. The PDCCH resource allocation may be sent using one radio access technology, while the data is sent on another radio access technology or on multiple radio access technologies. The PDCCH resource allocation may contain indications that packet redundancy/duplication in accordance with the present invention is used. [Multiple legs in a Multi-RAT system. Therefore, data is sent on another radio access technology or on multiple radio access technologies]  (See Wirth; Par. [162]) 

The UE transmits the different versions of the data packet to the target UE on different frequencies (See Fig. 30 A-B) packet redundancy/duplication transmissions is performed directly between two UEs using a direct communication on a sidelink. Multiple sidelink transmissions are configured, by the base station, on different frequencies. The UE may use the pre-configured resources for implementing the inventive packet redundancy/duplication approach on the different carriers. The high frequency band carrier operates according to a first RAT (5G/NR) and a low frequency band carrier operates according to a second RAT (LTE). [Therefore, Configuration information transmitted from the base station specifies each carrier assigned for transmitting each version of the packet (Original and duplicated) on each leg of the multi-RATs] (See Wirth; Par. [264]-[266] and Fig. 30 A-B)

On the hand, Van Phan teaches a node 110 [Including the PDCP entity of the first RAT] may instruct the transmission of the packet via the first RAT 200 according to the determined transmission level [Included in a reported capability information from the second RAT]. The PDCP performs the packet duplication. Based on the  capability information, the node 110 [the PDCP entity] may determine which leg(s) of multi-RAT connection it duplicates a given packet and which transmission level, possibly out of a predefined set of transmission levels, to be expected from lower layers of at least the leg of the controlling RAT 200. The receiving [Of the second RAT] PDCP peer at the UE 120 may optionally report on the received packet duplication, either periodically or event-based. The reporting may be to the controlling first RAT 200. Based on this report 600, the sending PDCP entity at node 110 may adjust at least the selection of the at least one other RAT 202 to transmit the packet. The node 110 may trigger a reconfiguration of the multi-RAT MC (e.g., adding, replacing, reconfiguring or removing a MC leg). [Therefore, Van Phan teaches exchanging information as to which leg of multi-RAT connection a given packet is duplicated for] (See Van Phan; Par. [39], [48], [61]-[63])

Therefore, and for the reasons set above,  the combination of Wirth and Van Phan teaches the claimed invention.  The rejection of claims 1-7, 11 and 13-15 is sustained.



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-5, 7, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wirth et al. (US. Pub. No. 2020/0059821 A1) in view of Van Phan et al. (US. Pub. No. 2020/0107386 A1).
Regarding claim 1, Wirth discloses a method performed by a first wireless device in a wireless communication system (See Par. [2] and Fig. 2 of Wirth for a reference to User Equipment (UE)), the method comprising:
receiving, from a network, a configuration to duplicate signalling messages for a transmission on sidelink carriers of different radio access technologies (RATs) (See Par. [41], [162] – [163], [262] of Wirth for a reference to receiving an RRC signal from the serving base station, comprising the configuration parameters for packet redundancy/duplication. The RRC may configure the frequency band, the RAT specific parameters, the transition mode and the link adaption parameters. Transmissions between two UEs using a direct communication on a sidelink), wherein the different RATs comprise a first RAT and a second RAT (See Par. [102], [109] and Fig. 6a-c of Wirth for a reference to different radio access technologies may comprise LTE [First RAT] and 5G/NR [Second RAT]);
performing, by a packet data convergence protocol (PDCP) of the first RAT in the first UE (See Par. [35] of Wirth for a reference to packet redundancy/duplication is performed at the PDCP or at the MAC layer of the RAN protocol architecture) a duplication of, signalling message to obtain a duplicated signalling message based on the configuration (See Par. [162]-[163], [251]-[252] and Fig. 3 of Wirth for a reference to UE1 performing packet duplication by implementing a split bearer to be used to send the original packet and the duplicated packet via two links; each link being served by a different RAT [See Fig. 25A; LTE bearer 160 & 5G/NR bearer 162]),
transmitting, to a second UE, I) the signalling message on a sidelink carrier of the first RAT, and ii) the duplicated signalling message on a sidelink carrier of the second RAT (See Par. [162], [264]-[266] and Fig. 30A-30B of Wirth for a reference to a high frequency band carrier operates according to a first RAT (5G/NR) and a low frequency band carrier operates according to a second RAT (LTE). Duplicated packets are transmitted between UE1 and UE2, using a direct side-link on different carriers corresponding to different RATs),

receiving, from the second UE, response for the signalling message on the sidelink carrier of the first RATS (See Par. [227], [268] of Wirth for a reference to that for each copy of the transmitted duplicated packet on the direct side-link between UE1 & UE2, a HARQ feedback response is sent in the inverse direction [From UE2 to UE1]) and a response for the duplicated signalling message on the sidelink carrier of the second RAT (See Par. [45]-[46] of Wirth for a reference to the HARQ feedback (response) may be retransmitted on all available carriers, corresponding to LTE (second) RAT, of the second UE to the first UE);
identifying a sidelink connection on the first RAT established between the first UE and the second UE  (See Par. [263] and Fig. 29A-B of Wirth for a reference to configuration information received from the base station identifies a direct sidelink communication between the two UEs on one RAT); and performing a sidelink transmission to the second UE over the sidelink connection (See Par. [263]-[264] and Fig. 30A-B of Wirth for a reference to the packet redundancy/duplication transmissions directly between two UEs using a direct communication on a sidelink),
wherein the duplicated signalling message transmitted on the sidelink carrier of the second RAT is delivered to the PDCP of the first RAT in the second UE (See Par. [110], [162]-[164], [264]-[266] and Fig. 30A-30B of Wirth for a reference to Multiple legs in a Multi-RAT system. Configuration information transmitted from the base station specifies each carrier assigned for transmitting each version of the packet (Original and duplicated) on each leg of the receiving (Second) PDCP entity).

Wirth does not explicitly disclose transmitting, to a second UE information informing the PDCP of the first RAT for a delivery of the duplicated signalling message on a sidelink carrier of the second RAT; wherein the duplicated signalling message transmitted based on the information informing the PDCP of the first RAT for the delivery of the duplicated signalling message. 

However, Van Phan discloses transmitting, to a second UE information informing the PDCP of the first RAT for a delivery of the duplicated signalling message of the second RAT (See Par. [48], [63] of Van Phan for a reference to the receiving PDCP peer at the UE 120 may report on the received packet duplication to the controlling first RAT 200 [To the PDCP entity of the first RAT 200]. The reporting includes capability information of the duplication); wherein the duplicated signalling message transmitted based on the information informing the PDCP of the first RAT for the delivery of the duplicated signalling message. (See Par. [39], [48], [63] of Van Phan for a reference to the transmission of the duplicated message is based on the capability information included in the reporting received from the receiving PDCP. Capability information includes timing and reliability information of the second RAT 202 and load status of the second RAT 202).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Van Phan and Wirth. The motivation of combination would be improving the system’s performance, by meeting the latency-reliability requirements when duplicating and transmitting packets to different RATs. (Van Phan; Par. [23]-[24])

Regarding claim 2, the combination of Wirth and Van Phan, specifically Wirth discloses wherein the duplication is performed based on a single sidelink carrier being available for the first RAT and at least one sidelink carrier on the second RAT being available for the duplication (See Par. [162], [262] of Wirth for a reference to a single high frequency band carrier operates according to a first RAT (5G/NR) and a one low frequency band carrier operates according to a second RAT (LTE). Transmissions between two UEs using a direct communication on a sidelink).

Regarding claim 3, the combination of Wirth and Van Phan, specifically Wirth discloses wherein the method further comprising receiving, from the second wireless device via sidelink, feedback information for at least one of the signalling message or the duplicated signalling message (See Par. [227], [268] of Wirth for a reference to that for each copy of the transmitted duplicated packet on the direct side-link between UE1 & UE2, a HARQ feedback response is sent in the inverse direction [From UE2 to UE1]); and 
performing a re-transmission of at least one of the signalling message the duplicated signalling message on the carrier of the first RAT, to the second UE (See Par. [245]-[247], [264] of Wirth for a reference to that in response to the HARQ response, a re-transmission of the duplicated packet is performed using the direct side-link between UE1 & UE2).

Regarding claim 4, the combination of Wirth and Van Phan, specifically Wirth discloses wherein the information is included in sidelink control information (SCI) (See Par. [98]-[99] of Wirth for a reference to the control information included in the RRC message, transmitted to the UE, includes side-link information, wherein side-link is used to transmit duplicated packet between UE1 & UE2).

Regarding claim 5, the combination of Wirth and Van Phan, specifically Wirth discloses wherein the duplicated signalling message is included in a MAC protocol data unit (PDU) (See Par. [236] of Wirth for a reference to the MAC layer receives single RLC packet data units (PDUs) from the logical channel for which a packet redundancy/duplication is indicated. The packet redundancy/duplication is performed by the MAC layer which duplicates the received PDU), and wherein the information is included in a header of the MAC PDU (See Par. [134], [238] of Wirth for a reference to the configuration information of the packet redundancy/duplication is included in a MAC PDU header).

Regarding claim 7, the combination of Wirth and Van Phan, specifically Wirth discloses wherein the first RAT is a new radio (NR), and the second RAT is a long-term evolution (LTE) (See Par. [102], [109] and Fig. 6a-c of Wirth for a reference to different radio access technologies may comprise LTE [First RAT] and 5G/NR [Second RAT]).

Regarding claim 11, the combination of Wirth and Van Phan, specifically Wirth discloses wherein the signalling message and the duplicated signalling message comprise a PC5 request message (See Par. [127], [264]-[266] of Wirth for a reference to UE1 communicates with UE2 using a direct communication link, referred to as a side-link or PC5 interface. Duplicated packets are transmitted between UE1 and UE2, using a direct side-link on different carriers corresponding to different RATs), and wherein the response for the signalling message and the response for the duplicated signaling  message comprise a PC5 response message (See Par. [127], [227], [268] of Wirth for a reference to UE1 communicates with UE2 using a direct communication link, referred to as a side-link or PC5 interface. Each copy of the transmitted duplicated packet on the direct side-link between UE1 & UE2, a HARQ feedback response is sent in the inverse direction [From UE2 to UE1]).

Regarding claim 13, the combination of Wirth and Van Phan, specifically Wirth discloses wherein the first UE is in communication with at least one of a user equipment, a network, or autonomous vehicles other than the UE (See Par. [9] and Fig. 2 of Wirth for a reference to the UE [First Wireless device] is communicating with MeNB and SeNB).

Regarding claim 14, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a user equipment (UE) in a wireless communication system (See Fig. 31 of Wirth for a reference to User Equipment (UE)) comprising: a transceiver (See Fig. 31; I/F 310); a memory (See Fig. 31; main memory 306);  and at least one processor (See Fig. 31; Processor 302) operatively coupled to the transceiver and the memory.

Regarding claim 15, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a processor for a user equipment (UE) in a wireless communication system (See Fig. 31; Processor 302).





5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wirth et al. in view of Van Phan et al. and further in view of Hong et al.  (US. Pub. No. 2019/0386779 A1).
Regarding claim 6, the combination of Wirth and Van Phan does not explicitly disclose wherein the information is included in a logical channel identity (LCID) field of the header of the MAC PDU, or a version field of the header of the MAC PDU.
However, Hong discloses wherein the information is included in a logical channel identity (LCID) field of the header of the MAC PDU, or a version field of the header of the MAC PDU (See Par. [142]-[143] of Hong for a reference to the LCID field in the MAC PDU header may be used for logical channel information, which identifies the logical channels used for transmitting the duplicated message).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hong, Van Phan and Wirth. The motivation of combination would be improving the system’s performance, by increasing reliability of control plane message transmission and/or user plane data transmission, when duplicating the transmission of RRC signaling messages. (Hong; Par. [239])

Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Yi et al. (US. Pub. No. 2022/0014610 A1) discloses a method for delivering a data unit based on an execution time indicator in a wireless communication system and an apparatus therefor. 
Yang et al. (US. Pub. No. 2021/0258987 A1) discloses a packet data convergence protocol (PDCP) duplication configuration method and a terminal device.
Tseng et al. (US. Pub. No. 2020/0107236 A1) discloses multi-Radio Access Technology (RAT) sidelink communication between a first User Equipment (UE) and a second UE in the next generation wireless networks.

7.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.K.F/Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413